Citation Nr: 1401392	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  07-15 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for service-connected right hydrocele.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to May 2004.  He also served in the Army National Guard of South Carolina from August 1998 to July 2004.  He had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In August 2012, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.  The Veteran also participated in a local hearing before a Decision Review Officer (DRO).  A transcript of the hearing is of record.

In December 2012, the Board remanded the issue of entitlement to service connection for pes planus.  In an April 2013 rating decision, service connection for pes planus was granted.  As this represents a total grant of the benefit sought with respect to this issue, it is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  In addition, a separate decision by the Board remanded the issues of entitlement to service connection for a left knee disability and service connection for a low back disability for additional development.  Service connection was granted for these disabilities in the April 2013 rating decision.  Therefore, the issues are not before the Board.  Id.  

Additional evidence was associated with the claims file following the most recent supplemental statement of the case.  However the evidence is duplicative and cumulative of the evidence already considered by the RO.  Therefore, a waiver of review by the agency of original jurisdiction is not required.  38 C.F.R. § 20.1304(c) (2013).

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him unemployable.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.


FINDING OF FACT

The Veteran's service-connected right hydrocele is manifested by complaints of pain, but not by atrophy of both testicles.


CONCLUSION OF LAW

The criteria for an initial compensable rating for right hydrocele are not met.  38 U.S.C.A. §§ 1155, 5100, 5103 (West 2002); 38 C.F.R. §§ 3.159, 4.115b, Diagnostic Codes 7599-7523 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107(West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159 (2013).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable decision by the agency of original jurisdiction on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The appeal for an initial compensable rating for service-connected right hydrocele arises from a disagreement with the initial rating assigned following the grant of service connection for right hydrocele.  In this regard, because the April 2010 rating decision granted the Veteran's claim for service connection, the claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2013).

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The Veteran was provided a statement of the case and informed of what was needed to achieve a higher schedular rating.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected right hydrocele.   

Duty to Assist

The duty to assist the Veteran has been satisfied in this case.  The service treatment records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was afforded VA examinations in March 2010 and March 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiners performed examinations of the Veteran, considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the examinations are adequate.  In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The DRO explained the issue on appeal, but did not suggest the submission of any additional evidence.  However, any defect is not prejudicial to the Veteran.  In this respect, the Veteran has submitted evidence in connection with his claim and has explained to the March 2013 VA examiner that he was not treated for the disability since 2011.  In addition, the Veteran participated in a hearing with the undersigned in August 2012.  The undersigned explained the issue on appeal and asked questions with respect to the manifestations of the Veteran's disability.  The undersigned also asked if the Veteran received current treatment.  The Veteran testified that he did not take medications or have treatment for his disability.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, to the extent that there was an error in the DRO hearing, any error or defect has been cured by the subsequent hearing and the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Legal Criteria - Initial Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  However, a disability must be evaluated "in relation to its history."  38 C.F.R. § 4.1 (2013).

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's disability is rated as noncompensably disabling under Diagnostic Codes 7599-7523.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2013).

Diagnostic Code 7523 provides a 0 percent rating for atrophy of one testicle.  A 20 percent rating is warranted for atrophy of both testes.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Analysis

The VA treatment records and private medical treatment records show that the Veteran has a testicular mass/cyst/hydrocele.  The Veteran has complained of pain and has been prescribed Motrin and Naprosyn for pain.  An October 2009 VA treatment record shows that the Veteran reported testicular pain since 2003.  He was reassured that the cyst was benign.

The Veteran was provided a VA examination in March 2010.  The Veteran stated that he first noticed a testicular mass on the right hand side in 1999.  He was never treated surgically for this condition.  He stated that he was being evaluated at VA.  He had no history of renal dysfunction and voided every four to five hours during the day and does not experience nocturia.  He never had incontinence.  He felt he had erectile dysfunction on occasion.  He has not been treated for any other genitourinary disorder.  He stated that he periodically experiences urinary pain.  On examination, the penis was normal and the left testicle was normal.  A moderately soft mass was palpated on the posterior aspect of the right testicle.  It did not appear to be firm or adherent to the testicle.  A chart review indicated that the Veteran was seen in December 2009 by VA and was diagnosed with a hydrocele.  The diagnosis listed as hydrocele of the right testicle.  

The Veteran was provided a VA examination in March 2013.  The examiner listed the diagnosis of "epididymis cyst."  The Veteran reported that he had a urinary tract infection while on active duty, but continued to have burning and pain off and on.  He stated that he was diagnosed with a cyst on his testicle and it has remained stable.  He reported groin pain when laying flat that is relieved with slight pressure and rubbing.  The Veteran did not take continuous medication for the diagnosed condition.  The Veteran did not have a voiding dysfunction and did not have a history of recurrent symptomatic urinary tract or kidney infections.  He did not have erectile dysfunction.  He did not have retrograde ejaculation and did not have a history of chronic epididymitis, epididymo-orchitis or prostatitis.  On examination, the penis was normal.  The testes were abnormal and the examiner indicated a small cystic lesion on upper pole of testis, right side.  The epididymis was normal.  The prostate was not examined per Veteran's request.  The Veteran did not have any scars and there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  The examiner compared an ultrasound of the scrotum performed in June 2010 with a January 2009 ultrasound.  The examiner noted that there was no significant interval change in a small cyst, probably located in the right epididymis.  It was an otherwise unremarkable scrotal ultrasound, however, it was noted that the examination was not completed per the technologist's notes.  The examiner reviewed the claims file and explained that there was no "current impairment functionally at this time."  The Veteran's only complaint was of the ongoing pain, but this did not hinder function either.  He has not seen urology since 2011 for this problem.  

In this case, the Veteran's service-connected disability does not warrant an initial compensable rating.  Neither the lay nor the medical evidence of record more nearly reflects complete atrophy of both testicles as required for a compensable rating under Diagnostic Code 7523.  The medical evidence shows a right testicular mass manifested by complaints of pain.  There are no complaints or findings for testicular atrophy of both testicles.  Other genitourinary symptomatology associated with the mass are not shown.  Again, the March 2013 VA examiner explained that there was no functional impairment associated with the Veteran's service-connected disability.

To the extent that the Veteran has complained of other genitourinary symptoms in the medical records, such as burning/stinging during urination, the medical evidence does not reflect another diagnosed genitourinary disability and the March 2013 VA examiner explained that the Veteran's service-connected disability did not manifest in functional impairment.  The Board assigns more probative value to the March 2013 VA examiner's opinion as the examiner reviewed the claims file, examined the Veteran, noted review of the treatment records, and determined that there is no functional impairment.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board has considered the application of other diagnostic codes; however, the medical evidence does not reflect that the Veteran is diagnosed with a genitourinary disability.  As discussed above, the Veteran's service-connected disability has not manifested functional impairment or other manifestations that would warrant application of another diagnostic code.  The Veteran reported that he felt that he had erectile dysfunction from time to time; however, there is no evidence of diagnosed erectile dysfunction or deformity of the penis with loss of erectile power to warrant a rating under Diagnostic Code 7522.  38 C.F.R. § 4.115b (2013).

This issue has been reviewed with consideration of whether staged ratings would be warranted.  The evidence shows no distinct periods of time when his symptoms have varied to such an extent that a compensable rating is warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim is denied.

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability rating for right hydrocele inadequate.  The Veteran's disability is rated under Diagnostic Code 7523, the criteria of which are found by the Board to contemplate the Veteran's level of disability and symptomatology.  A rating in excess of the rating assigned herein is provided, but the medical evidence does not show that those manifestations are present.  Even if the rating criteria were inadequate, the evidence does not reflect an exceptional or unusual disability.  The Veteran has not reported any periods of hospitalization or interference with employment.  Therefore, referral for extraschedular consideration is not warranted.  


ORDER

Entitlement to an initial compensable rating for right hydrocele is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


